     Case 3:21-cv-00101 Document 1 Filed on 05/03/21 in TXSD Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

CAROLYN YVETTE STEWART                     §
                                           §
VS.                                        §
                                           §
MONA PURGASON, Executive Director §
Of the Galveston Housing Authority sued §
Only in her official capacity,             §          CIVIL ACTION NO. 3:21-cv-00101
WILLIAM (BILL) ANSELL, BETTY               §
MASSEY, RAYMOND TURNER, GREG §
GARRISON, ANGELA BROWN,                    §
Commissioner of the Galveston Housing §
Authority, sued in her official capacities §
only, THE GALVESTON HOUSING                §
AUTHORITY                                  §

                               NOTICE OF REMOVAL

TO THE HONORABLE JUDGE BROWN:

      Pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446(a), Defendants Mona Purgason,

William (Bill) Ansell, Betty Massey, Raymond Turner, Greg Garrison, Angela Brown, and

the Galveston Housing Authority (“GHA”) file this notice of Removal in the above-titled

cause and would show in support the following:

                          I.    STATE COURT ACTION

      1.     This fair housing and familial status discrimination case arises under the Fair

Housing Act, 42 U.S.C. §§ 3601-3631 (“FHA”).




Defendant’s Notice of Removal                                                        1 of 10
    Case 3:21-cv-00101 Document 1 Filed on 05/03/21 in TXSD Page 2 of 10




      2.      Plaintiff filed her state court action styled Plaintiff Carolyn Yvette Stewart v.

Mona Purgason, Executive Director of the Galveston Housing Authority sued only in her official

capacity, William (Bill) Ansell, Betty Massey, Raymond Turner, Greg Garrison, Angela

Brown, Commissioner of the Galveston Housing Authority, sued in her official capacities only,

The Galveston Housing Authority in the 56th Judicial District Court of Galveston County,

Texas, Cause No. 21-CV-0359.

      3.      Upon information and belief, Plaintiff has not made a jury demand.

                        II.    TIMELINESS OF REMOVAL

      4.      This Notice of Removal is timely filed within 30 days of service of Plaintiff’s

Original Petition, which was served on April 12, 2021 for Defendant Mona Purgason and

served on April 20, 2021 for Defendants William (Bill) Ansell, Betty Massey, Angela

Brown, Greg Garrison, Raymond Turner, and Galveston Housing Authority. 28 U.S.C. §

1446(b)(1).

      5.      This Notice of Removal is filed subject to and without waiver of any of De-

fendants Mona Purgason, William (Bill) Ansell, Betty Massey, Raymond Turner, Greg

Garrison, Angela Brown, and the Galveston Housing Authority’s defenses or objections

to Plaintiff’s Original Petition in the state court action as allowed by the Federal Rules of

Civil Procedure or by any other applicable law.

                        III.   GROUNDS FOR REMOVAL

      6.      This removal is based upon federal question jurisdiction as provided by 28

U.S.C. §§ 1331 and 1441. Plaintiff is asserting federal claims against Defendants G Mona


Defendant’s Notice of Removal                                                          2 of 10
    Case 3:21-cv-00101 Document 1 Filed on 05/03/21 in TXSD Page 3 of 10




Purgason, William (Bill) Ansell, Betty Massey, Raymond Turner, Greg Garrison, Angela

Brown, and the Galveston Housing Authority. GHA was established April 18, 1940 and

administers and manages the Housing Choice Voucher Program (HCV or HCVP), Veter-

ans Affairs Supportive Housing, Disaster Vouchers, and other Section 8 special programs

in the geographic area covering the city limits of Galveston, Texas. See Tex. Atty. Gen.

Op. DM-434 (1997) (citing Tex. Loc. Gov’t Code Ann. § 392.052(f) for reasons Texas

housing authorities exist). In this regard, Plaintiff and Defendants agree: “GHA is the lo-

cal administrator of the HCV Program through which Stewart received her Voucher.”

EXHIBIT D—Plaintiff’s Orig. Pet. ¶ 19.

      7.     The legal standard for Removal under 28 U.S.C. § 1441(a) permits removal

of “any civil action brought in a State court of which the district courts of the United

States have original jurisdiction.” Under this statute, “[a] defendant may remove a state

court action to federal court only if the action could have originally been filed in the federal

court.” Aaron v. Nat’l Union Fire Ins. Co. of Pittsburg, Pennsylvania, 876 F.2d 1157, 1160

(5th Cir. 1989), cert. denied, 493 U.S. 1074 (1990) (citations omitted). Plaintiff has alleged

in her Petition familial status discrimination under the Texas Fair Housing Act. EXHIBIT

D—Plaintiff’s Orig. Pet. ¶ 54-55. “Both [the state and federal] acts prohibit discrimina-

tion in the provision of housing. The federal act makes it unlawful to "'unavailable or deny,

a dwelling to any person because of race, color, religion, sex, familial status, or national

origin.' The Texas Fair Housing Act prohibits the same acts with the same language. Arti-

san/American Corp. v. City of Alvin, No. 4:07-cv-2899, 2008 U.S. Dist. LEXIS 111812 (S.D.


Defendant’s Notice of Removal                                                           3 of 10
    Case 3:21-cv-00101 Document 1 Filed on 05/03/21 in TXSD Page 4 of 10




Tex. 2008) (citing 42 U.S.C. § 3604(a); TEX. PROP. CODE. § 301.021) (internal cita-

tions omitted). Therefore, Plaintiff’s Petition could have been filed in Federal court. Dis-

trict courts have federal question jurisdiction over civil cases “arising under the Constitu-

tion, laws, or treaties of the United States.” 28 U.S.C. § 1331.

      8.     Furthermore, Plaintiff’s Petition contains numerous admissions that her

causes of action does arise under the FHA. Specifically, Plaintiff alleges that she “is a dis-

abled individual . . . [who] has been a recipient of housing assistance through the Section 8

Housing Choice Voucher (“Voucher”) [sic] for over 10 years,” “Stewart was renting a

dwelling from a landlord who was willing to accept her [Housing Choice] Voucher,” “DE-

FENDANTS AND THE SECTION 8 HOUSING CHOICE VOUCHER PROGRAM[:]

The Section 8 Housing Choice Voucher Program (‘the HCV Program’) is a federally subsidized

housing program administered on the national level by the United States Department of Housing

and Urban Development (‘HUD’)” while “GHA is the local administrator of the HCV Pro-

gram through which Stewart received her Voucher,” “GHA’s Administrative Plan incorporates,

and is subject to, the federal rules and procedures for the HCV program,” “Under GHA’s offi-

cial policies (which incorporate the federal requirements)” promulgated by HUD in accord-

ance with the FHA, and the individual Defendants are responsible for ensuring compli-

ance with “federal law.” (emphasis added). EXHIBIT D—Plaintiff’s Orig. Pet. ¶¶ 15-22

(emphasis added).

      9.     Plaintiff’s Petition also references GHA’s Administrative Plan which, itself,

contains (literally) hundreds of references to the Federal statutes, regulations, and


Defendant’s Notice of Removal                                                         4 of 10
        Case 3:21-cv-00101 Document 1 Filed on 05/03/21 in TXSD Page 5 of 10




    guidance’s that apply to the HCV Program. As just one example, Plaintiff asserts that:

    “GHA’s official policy, as set out in its Administrative Plan, states that ‘GHA affirma-

    tively furthers Fair Housing in the administration of the program by complying fully with

    all federal, state, and local nondiscrimination laws and administers programs in accordance

    with the rules and regulations governing Fair Housing ...’” 1 (emphasis added). EX-

    HIBIT D—Plaintiff’s Orig. Pet. ¶ 40(emphasis added)

          10.    Plaintiff’s Petition, “GHA’s official policy, as set out in its Administrative

    Plan, states that ‘Administration of GHA’s HCVP and any special programs, and the func-

    tions and responsibilities of GHA’s Executive Director and staff: shall be in compliance

    with GHA’s policies and procedures, the Department of Housing and Urban Development’s

    (HUD) regulations, and all applicable Federal, State and local fair-housing laws.’” EX-

    HIBIT D—Plaintiff’s Orig. Pet. ¶ 39 (emphasis added)

          11.    Indeed, the First Section of GHA Administrative Plan provides notice to the

    Plaintiff that GHA “shall be in compliance with GHA’s policies and procedures, the De-

    partment of Housing and Urban Development’s (HUD) regulations, and all applicable

    Federal, State and local fair-housing laws.” EXHIBIT A—GHA Administrative Plan.

          12.    The “Section 8 Housing Choice Voucher” program terms and conditions

    referenced throughout the Petition and GHA Administrative Plan are contained in 24



1         To preserve space, only Chapters 1 and 4, and the Table of Contents, of the GHA
          Administrative Plan Revised February 29, 2016 to September 2019 are attached as
          Exhibit A.

Defendant’s Notice of Removal                                                           5 of 10
    Case 3:21-cv-00101 Document 1 Filed on 05/03/21 in TXSD Page 6 of 10




CFR §§ 982.1-.643, which HUD promulgated under Section 8 of the United States Hous-

ing Act of 1937, 42 U.S.C § 1437f.

      13.     Therefore, the acts or omissions alleged against GHA and the individuals di-

rectly relate to Plaintiff’s receipt or termination of benefits under the FHA, and a sup-

posed failure to accommodate under the FHA and federal claims relating to violations of

federal civil and constitutional rights of substantive and procedural due process. Plaintiff

repeatedly cites to and identifies these federal claims throughout her 20+ page state court

Petition as the foundation for her lawsuit. Plaintiff filed this lawsuit seeking to be reinstated

in the housing program to receive a Federal housing funding voucher. EXHIBIT D—

Plaintiff’s Orig. Pet. ¶ 61. These claims against Defendants invoke federal question juris-

diction, are ripe for adjudication, predominate over Plaintiff’s state law claims, and pro-

vide this court subject matter jurisdiction. As a result, this matter should be removed to

federal court.

                      IV.   VENUE FOR REMOVED ACTION

      14.     Removal is proper to the United States District Court for the Southern Dis-

trict of Texas, Galveston Division because this Court presides over the district and divi-

sion where Plaintiff’s state court action was filed (i.e., in Galveston County, Texas). 28

U.S.C. §§ 1441(a), 1446(a).

                 V.    DOCUMENTS REQUIRED FOR REMOVAL

      15.     Pursuant to 28 U.S.C. §§ 1441(a), 1446(a), and Local Rule 81, attached to

this Notice of Removal are the following Exhibits:


Defendant’s Notice of Removal                                                            6 of 10
        Case 3:21-cv-00101 Document 1 Filed on 05/03/21 in TXSD Page 7 of 10




                 EXHIBIT A             Galveston Housing Authority—Administrative Plan

                 EXHIBIT B             An Index of the matters being filed

                 EXHIBIT C             The Docket Sheet in the State Court Action 2

                 EXHIBIT D             All pleadings as filed in the State Court Action

                 EXHIBIT E             All executed process papers in the State Court Action

                 EXHIBIT F             List of known counsel of record, including addresses,
                                       telephone numbers, and parties represented

          16.    Immediately after the filing of this Notice and pursuant to 28 U.S.C.

    § 1446(d), written notice of the filing of this Notice of Removal will be filed with the Clerk

    of the 56th Judicial District Court of Galveston County, Texas and served on all known

    counsel of record.

          17.    The filing fee for this Removal has been paid. The filing of this Notice, along

    with the filing of the Notice in the state court and service of the Notice upon counsel of

    record, serves to confer jurisdiction of this cause of action upon this Court and divests the

    state court of its jurisdiction over these proceedings and claims unless and until the case is

    remanded. 28 U.S.C. § 1446(d).

                              VI.    REQUEST FOR RELIEF

          18.    FOR THESE REASONS, Defendants Mona Purgason, William (Bill) An-

    sell, Betty Massey, Raymond Turner, Greg Garrison, Angela Brown, and the Galveston


2         At the time of filing of this Notice of Removal, no Orders have been entered in the
          State Court cause of action. Additionally, no counterclaims, cross-actions, third-
          party actions, or interventions have been filed in the State Court cause of action.

Defendant’s Notice of Removal                                                              7 of 10
    Case 3:21-cv-00101 Document 1 Filed on 05/03/21 in TXSD Page 8 of 10




Housing Authority respectfully request this Court enter such Order as necessary such that

this cause of action is removed to this Honorable Court and that upon final trial, judgment

be rendered such that Plaintiff take nothing in her suit against Defendants Mona Purgason,

William (Bill) Ansell, Betty Massey, Raymond Turner, Greg Garrison, Angela Brown, and

the Galveston Housing Authority. Defendants also pray for such other and further relief

in law and in equity to which they may be justly entitled.

                                             Respectfully submitted,

                                             MILLS SHIRLEY L.L.P.
                                             2228 Mechanic St., Suite 400
                                             Galveston, TX 77550
                                             Phone/Fax: 409.761.4001



                                             By: ______________________
                                                   ROBERT E. BOOTH
                                             Texas Bar No. 24040546
                                             SDTX No. 36858
                                             rbooth@millsshirley.com
                                                   MEGAN S. JONES
                                             Texas Bar No. 24070024
                                             SDTX No. 3120278
                                             mjones@millsshirley.com

                                             ATTORNEYS FOR DEFENDANTS
                                             GALVESTON HOUSING AUTHOR-
                                             ITY AND MONA PURGASON IN HER
                                             OFFICIAL CAPACITY AS THE EXEC-
                                             UTIVE DIRECTOR, WILLIAM (BILL)
                                             ANSWELL, BETTY MASSEY, RAY-
                                             MOND TURNER, GREG GARRISON,


Defendant’s Notice of Removal                                                       8 of 10
    Case 3:21-cv-00101 Document 1 Filed on 05/03/21 in TXSD Page 9 of 10




                                      ANGELA BROWN N THEIR OFFICIAL
                                      CAPACITIES AS MEMBERS OF THE
                                      BOARD OF COMMISSIONERS




Defendant’s Notice of Removal                                         9 of 10
    Case 3:21-cv-00101 Document 1 Filed on 05/03/21 in TXSD Page 10 of 10




                            CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2021, a true and correct copy of the foregoing has
been forwarded to all known counsel of record for parties who have appeared via CM/ECF.

Plaintiff, Carolyn Yvette Stewart, through her attorney of record:

       Melinda R. Lopez (mlopez@lonestarlegal.org)
       LONE STAR LEGAL AID
       P.O. Box 398
       Houston, Texas 77010-0398

Defendants, Mona Purgason, William (Bill) Ansell, Betty Massey, Raymond Turner, Greg
Garrison, Angela Brown, and the Galveston Housing Authority, through their attorneys of
record:

       Robert E. Booth (rbooth@millsshirley.com)
       Megan S. Jones (mjones@millsshirley.com)
       MILLS SHIRLEY L.L.P.
       2228 Mechanic St., Ste 400
       Galveston, TX 77550

                                             By: ______________________
                                                   ROBERT E. BOOTH
                                             Texas Bar No. 24040546
                                             SDTX No. 36858




Defendant’s Notice of Removal                                                    10 of 10
